DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        TROY WILLIAMSON,
                            Appellant,

                                    v.

 DEUTSCHE BANK NATIONAL TRUST COMPANY, AS INDENTURE
TRUSTEE FOR AMERICAN HOME MORTGAGE INVESTMENT TRUST
2005-3, SUNSET LAKES MASTER ASSOCIATION, INC., MORTGAGE
ELECTRONIC REGISTRATION SYSTEMS, INC., and SHAWN BAILEY
                   INVESTMENTS, LLC,
                        Appellees.

                             No. 4D17-1210

                             [March 22, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Senior Judge; L.T. Case No.
CACE10044627.

  Ovide Val of Law Office of Attorney Ovide Val, North Miami, for
appellant.

  Cynthia L. Comras, David Rosenberg and Jarrett Cooper of Robertson,
Anschutz & Schneid, P.L., Boca Raton, for appellee Deutsche Bank
National Trust Company.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and DAMOORGIAN, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.